UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 DAVID CARTER,                                                            11/20/2019

              Plaintiff,                                17-CV-09567 (JGK) (BCM)
         -against-                                      ORDER
 CITY OF NEW YORK, et al.,
              Defendants.

BARBARA MOSES, United States Magistrate Judge.

        The Court has received and reviewed plaintiff’s letter-motions filed on November 18 (Dkt.
No. 102) and November 19, 2019 (Dkt. No. 103), requesting that the Court compel defendants to
produce copies of "Discovery Materials" that were apparently lost during plaintiff's recent transfer
to a new corrections facility, as well as specific documents including: "D.O.I. Investigation Report,
'Color' photo of injury, Injury Report, use of force report, etc." (Dkt. 103 at 1.) It is not clear from
plaintiff's letters whether these documents were previously produced or whether plaintiff seeks
new discovery.

       It is hereby ORDERED that defendants shall promptly re-serve their discovery responses
on plaintiff at his current address, including new copies of previously-produced documents.
If those documents contain color photographs, the copies should also be in color. To the
extent plaintiff is requesting new documents that were not produced during discovery, that
portion of his application is DENIED. Discovery closed on August 1, 2019.

     Plaintiff is reminded that his response to defendants' summary judgment motion is due on
December 20, 2019.

      The Clerk of Court is directed to mail a copy of this Order to plaintiff David Carter
#19A1009, Great Meadow C.F., P.O. Box 51, Comstock, NY 12821-0051.

Dated: New York, New York
       November 20, 2019
                                                SO ORDERED.


                                                ________________________________
                                                BARBARA MOSES
                                                United States Magistrate Judge
